Per Curiam.
Appeal from decree of distribution dismissed.
The statement of facts does not contain the testimony and other evidence presented to the superior court at the time of the entry of the decree of distribution, and is totally inadequate to enable us to review that decree.
Justice to counsel for appellants impels a further statement.
The appellants claim to be heirs of the decedent and entitled to share in her estate, and assert that they had no knowledge of her death and the probate proceedings until after the decree of distribution had been entered. Their counsel, being advised of their claims twenty-eight days after the decree was entered and realizing that only two *674days remained within which an appeal might be taken, immediately took steps to protect any rights his clients might have through an appeal.
As soon as the appeal was perfected, the superior court lost jurisdiction and hence refused to act on a petition to vacate the decree of distribution.
July 14,1953. Petition for rehearing denied.